Title: To George Washington from Henry Knox, 23 March 1783
From: Knox, Henry
To: Washington, George


                        
                            Sir
                            West Point 23d March 1783
                        
                        I have found it necessary to relieve the Company of Artillery under the Command of Capn Lt Fenno stationed
                            at Kings ferry, and shall replace it with another Company from Colonel Lambs Regiment, under the orders of Captain
                            Fleming, in whom may be placed the most entire confidence.
                        The mode of doing duty at Kings ferry, by which the Commanding Officers are charged every fortnight, will be
                            urged by Capt. Lt Fenno as the cause of the losses which have happened. If your Excellency should think proper to have a
                            Commanding Officer who should be responsible to you for the security and preservation of every thing concerning the
                            Garrison, I would take the liberty to recommend Captain Fleming, as one every way qualified for that purpose, and would
                            answer for him that he would punctually obey every instruction that you should be pleased to give.
                        I am obliged to relieve Captain Lt Fenno by a circumstance in a late return which he leaves unexplained,
                            which is 18 Barrels of Powder damaged he ought to have informed the time when, and how it
                            became so—And for sending me the return of all the ordnance & stores of the two Garrisons loose
                            and open by a Soldier of his Company. For these two circumstances he must answer before a Court of inquiry or a Court
                            Martial. I have the honor to be with the greatest respect your Excellency’s most obedient servant.
                        
                            H. Knox
                        
                    